*868Order
PER CURIAM:
Chris Cacioppo appeals the trial court’s judgment entered in favor of CitiBank, N.A., on its claims for breach of contract and account stated, resulting from defaulted credit obligations on a business credit account issued by CitiBank in Cacioppo’s name. Cacioppo argues that the trial court’s judgment is not supported by substantial evidence insofar as there was no evidence that Cacioppo, rather than Tera-source (the business he worked for), was the account holder and therefore primarily responsible for complying with the terms of the credit agreement. Because the evidence and reasonable inferences derived therefrom support the trial court’s judgment, we affirm. Rule 84.16(b).